Citation Nr: 0607802	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-10 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran had active service from November 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's post traumatic stress disorder is 
manifested by occupational and social impairment due to the 
following: difficulty in maintaining effective relationships 
with his wife or others; increased irritability and anger 
marked by episodes of violence or threatened violence; 
symptoms of re-experiencing Vietnam, avoidance, and arousal; 
insomnia; hypervigilance; isolative and asocial behaviors; 
occasional impairment of short term memory; and an inability 
to establish and maintain effective work relationships. 


CONCLUSION OF LAW

The schedular criteria for a higher initial rating of 70% for 
service-connected post-traumatic stress disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.
In correspondence dated in June 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased evaluation for the service 
connected PTSD.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The Board also recognizes that the June 2005 VCAA 
notice specifically requested that the veteran provide any 
evidence in his possession that pertained to his claim.  38 
C.F.R. § 3.159(b)(1) (2005).  In July 2005, the veteran 
responded that he had no further medical evidence to submit.

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2004 rating decision and December 2004 Statement of the Case 
(SOC).  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the assigned rating.  The SOC provided 
the veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's available service medical records and 
scheduled a VA examination in June 2004, but the veteran 
failed to report due to his hospitalization.  The RO has 
obtained the veteran's VA treatment records.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Evidence

According to a medical report from Affiliates in Psychology, 
dated in November 2003, the veteran reported being haunted by 
frightening situations he encountered as a helicopter crew 
chief in Vietnam.  The veteran said that he started drinking 
heavily while in the service to cope with these images.  
After service, the veteran reported, he has been unable to 
maintain relationships or hold jobs because of his excessive 
drinking.  The veteran reported frequent nightmares and 
trouble sleeping; his wife confirmed this.  The veteran 
reported flashbacks two to five times monthly that enraged 
him and made him afraid.  He stated that he avoided crowds 
and other social situations because of this.  The veteran 
also reported having no friends.

The veteran reported that his depression has caused him to 
attempt suicide once but he claimed he was no longer 
suicidal.  The veteran was prescribed Paxil, an 
antidepressant, but stopped taking it for unknown reasons.  
The veteran claimed that seeing current coverage of the war 
in Iraq triggered his drinking and that movies about the 
Vietnam War frightened and angered him.

Upon evaluation, examiner Dr. M.C. noted the smell of alcohol 
on the veteran.  The examiner also observed that the 
veteran's associations were somewhat loose and that he was 
extremely circumstantial and mildly tangential to the subject 
matter discussed.  The examiner concluded that his speech was 
indicative of emotional difficulties.  The examiner noted, 
"pained expression" and redness in the veteran's eyes 
indicating lack of sleep or alcohol abuse.  The veteran did 
not appear delusional or paranoid but was hypervigilant.  The 
veteran was slow in responding to orientation questions but 
otherwise appeared semi-coherent.  His sense of verbal 
comprehension was below average and his immediate memory ran 
from fair to poor.  His serial sevens and serial threes were 
extremely poor.

The examiner diagnosed the veteran with chronic PTSD, major 
depressive disorder, and alcohol dependence on Axis I.  On 
Axis II, the examiner diagnosed personality disorder not 
otherwise specified.  On Axis IV, the examiner noted profound 
financial difficulties, severe self-esteem issues, fear and 
concern regarding the war in Iraq, concomitant physical 
difficulties, and a lack of community support.  On Axis V, 
the examiner assigned a Global Assessment of Functioning 
score (GAF) of 39.

The examiner concluded that he lacked confidence the veteran 
could obtain or maintain reasonable gainful employment.  It 
was his impression that a concrete nexus existed between the 
veteran's current PTSD and the things he witnessed through 
his tour of duty in Vietnam.  The examiner also noted, 
however, that while many of the veteran's difficulties have 
been service related, the veteran has blamed all of his 
problems on his service and has given up on himself at the 
same time.  The examiner gave the veteran a negative 
prognosis considering that he has had thirteen treatments yet 
was still drinking heavily.  

In a letter prepared by the veteran dated in December 2003, 
the veteran described some of his traumatic experiences as a 
crew chief in Vietnam.  He stated that he began to use 
alcohol and drugs as a way of coping with these experiences.  
He reported that to have a constant fear of his environment 
and the inability to tolerate a vehicle backfire or 
firecracker.  He said that the images continued to haunt him 
daily and kept him from sleeping at night.

A discharge summary from VA Medical Center (VAMC) Omaha, 
dated in December 2003, reflects that the veteran was 
admitted for leg swelling and jaundice.  Upon discharge, the 
veteran was given a primary diagnosis of alcoholic 
cholestatic hepatitis and secondary diagnoses of depression, 
PTSD, atrial fibrillation, chronic obstructive pulmonary 
disease, hyperlipidemia, and tobacco abuse.  Against medical 
advice, the veteran declined in-patient substance abuse 
treatment.  The psychiatrist who examined the veteran 
determined he was competent to make his own decisions and 
thus recommended the patient follow up with outpatient 
substance abuse treatment.  

Medical records from VA Nebraska-Western Iowa Health System 
(VA NWIHS), dated in December 2003 through November 2004, 
indicate that the veteran received treatment for PTSD in that 
system.  In a clinic note dated in January 2004, Dr. N.S. 
reported that the veteran complained of recurrent episodes of 
PTSD and depression since being discharged from the army.  
The veteran reported a decreased intensity to his PTSD 
related problems since taking Zoloft, but noted that the 
problems still remained.  The veteran denied problems with 
his appetite or having current suicidal thoughts.  The 
veteran denied experiencing delusions, hallucinations, and 
panic attacks.  The veteran complained of lethargy and low 
energy levels.  The veteran reported liking to read books but 
worried about his finances.   

Upon examination, Dr. N.S. reported that the veteran was 
alert, awake, and oriented with regard to time, location, and 
identity.  Dr. N.S. reported that the veteran was cooperative 
with fair hygiene and poor grooming.  The veteran appeared 
older than his age, had good eye contact, no psychomotor 
abnormalities, and no rigidity to tremor.  The veteran's 
speech was fluent, spontaneous, and at a normal rate.  The 
veteran's affect was of decreased range and intensity.  Dr. 
N.S. noted problems with the veteran's concentration and 
working memory.  Dr. N.S. diagnosed the veteran with chronic 
PTSD, major depressive disorder, and alcohol dependence in 
early remission on Axis I.  On Axis IV, the examiner noted 
financial problems, unemployment, and problems with primary 
support.  On Axis V, the examiner assessed a GAF score of 50.  

A report dated in March 2004, prepared by Dr. N.S., reflects 
that the veteran reported doing better than in the previous 
examination.  The veteran reported improvements in his mood, 
sleep patterns, energy level, and alcohol consumption.  Upon 
examination, Dr. N.S. noted the veteran's affect was of 
normal range and intensity.  The findings were otherwise 
similar to the previous examination.  Dr. N.S. assessed a GAF 
score of 51/52.   
  
Medical records from Norfolk Regional Center, dated in June 
2004, indicate that the veteran was admitted after being 
placed in emergency protective custody after reportedly 
threatening his wife and neighbor.  The veteran had been 
drinking at the time of the argument.  The examiner concluded 
that the veteran had demonstrated all criteria for a PTSD 
diagnosis.  The veteran was discharged less than ten days 
later and transferred to Hastings Regional Center.  The 
veteran was assessed a GAF score of 25 on admission, and 30 
on discharge.     

Medical records from Hastings Regional Center, dated in June 
2004 through July 2004, indicate that upon admission, the 
examiner evaluated the veteran and assessed a GAF score of 
45.  The examiner formulated a treatment plan for the veteran 
focusing on the veteran's substance abuse.  Upon discharge, 
the examiner described the veteran's participation in his 
treatment as minimal, but the veteran voiced his commitment 
to a sober lifestyle and the examiner assessed a GAF score of 
60.  The examiner concluded, however, that the veteran's 
prognosis was guarded and that success in treatment would 
depend on whether the veteran remained sober.  

Medical records reveal that upon discharge from Hastings 
Regional Center in July 2004, the veteran continued to 
receive outpatient treatment from VA NWIHS.  Records from 
there, dated in July 2004 to October 2004, indicate that the 
veteran felt he was doing better.  In a report dated in July 
2004, Dr. N.S. assessed the veteran with a GAF score of 54.  
According to reports prepared by Dr. N.S. in September and 
October 2004, the veteran reported that he had been doing 
well and that he denied problems with sleep, his appetite, or 
energy level.  The veteran still reported occasional 
nightmares and flashbacks when exposed to cues reminding him 
of the war, but had not had any urges to consume alcohol.  
Dr. N.S. assessed the veteran with a GAF of 56.  

According to a telephone report dated in November 2004, the 
veteran and his wife called to tell Dr. N.S. that the veteran 
had stopped taking his medications, resumed drinking, had 
gotten into a bar fight, and gotten into trouble with the 
police.  Dr. N.S. tried to convince the veteran to go to VAMC 
but the veteran refused.  Dr. N.S. then told the veteran to 
stop drinking and to get back on his prescribed medications.  
The veteran said he would try to do so but could not make any 
promises.         

A report dated in June 2004 indicates that the veteran failed 
to show to his scheduled VA examination.  The Board notes 
that the veteran was hospitalized in Hastings Regional Center 
at this time.  

Legal Criteria

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. 4.130, Diagnostic Code 9411 
(2005).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A GAF score of 51-60 reflects some moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  A score of 41-50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score of 21-30 reflects behavior 
that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

Analysis

Based on the veteran's complained of symptoms and the 
objective findings reported in VA treatment records, Norfolk 
and Hastings Regional Centers treatment records, and 
treatment records from Affiliates in Psychology, the Board 
finds that the symptomatology associated with the veteran's 
PTSD meets the criteria of a 70 percent rating under the 
General Rating Formula for Rating Disorders.  The evidence 
shows that the veteran's PTSD results in impairment in 
maintaining effective social and working relationships.  The 
Board finds significant that the Dr. M.C. concluded that the 
veteran was unlikely to obtain, much less maintain, any 
reasonable employment.  Also significant is the veteran's 
reported insomnia corroborated by his wife's lay testimony, 
his avoidance of certain stimuli that trigger Vietnam 
flashbacks, and his voluntary isolation from others.
    
In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's PTSD, the Board finds 
that the next higher rating of 100 percent is not warranted 
here.  The veteran has not exhibited symptoms of persistent 
delusions or hallucinations.  The veteran has not 
demonstrated grossly inappropriate behavior or loss of memory 
for his name or the names of close relatives.  The veteran 
has always exhibited proper orientation as to time and place.

The Board recognizes that the veteran has exhibited some 
symptoms more closely approximating a 100 percent evaluation.  
For example, the evidence shows that at times the veteran is 
a danger to others, particularly his wife.  Also, his 
examiners have assessed GAF scores in the twenties or 
thirties on several occasions, which would indicate the 
presence of symptoms warranting a 100 percent rating.  The 
Board declines, however, to assign a 100 percent rating for 
the following reasons.  First, while the veteran's symptoms 
at times are more severe than at others, the veteran overall 
has exhibited symptoms more closely approximating a 70 
percent rating.  The Board recognizes that the veteran has 
been diagnosed with several mental disorders, PTSD being the 
only one connected to service.  The Board is mindful that in 
these types of cases, it is not possible to separate the 
effects of the disabilities connected to service from the 
effects of those that are not, and that the Board is to 
resolve all doubts in the veteran's favor.  Giving the 
veteran the benefit of the doubt, the Board nonetheless 
concludes that a 70 percent rating is appropriate in light of 
all of the veteran's symptoms.  Moreover, a 70 percent rating 
contemplates periods of violence.  

Second, the veteran's low periods have been accompanied by 
episodes of excessive drinking.  The veteran's examiners have 
expressed doubts that these periods are solely attributable 
to his PTSD and instead have suggested that his reluctance to 
aggressively confront his drinking problem is at least 
partially responsible.  
Accordingly, the Board finds that the veteran's service-
connected PTSD more closely approximates the criteria 
associated with a 70 percent rating under 38 C.F.R. 4.130, 
Diagnostic Code 9411 (2005).  

The Board has considered assigning staged ratings as the 
veteran is appealing the initial evaluation of his service-
connected disability.  Staged ratings are not in order during 
any portion of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Finally, while the evidence reveals that the veteran's PTSD 
places some limits on his employability, this has been 
contemplated in the award of a 70 percent rating under 
Diagnostic Code 9411.  Although the veteran has needed 
frequent periods of hospitalization, as noted above, this was 
due to a combination of disorders in addition to his service-
connected PTSD.  For these reasons, application of the 
regular schedular standards is not rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

A higher initial rating of 70 percent for PTSD is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.



____________________________________________
John E. Ormond Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


